Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the reply filed on August 9, 2021.

2. Claims 2-21 have been examined. 

Examiner’s Statement of Reasons for Allowance
3. The following is an examiner’s statement of reasons for allowance: 
After sufficient search and analysis examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior reference found through search.

The primary reason for allowance of the claims in this case, is the inclusion of the limitations “for each of a plurality of the hardware processors: identifying, in the data representing the code of the program, one or more independent groups of first-in-first-out (FIFO) instructions for execution by the hardware processor; and determining a performance metric that represents how performance-dominant operations performed by the hardware processor are in the program; determining an order of evaluation of the plurality of hardware processors based on the performance metric for each hardware processor of the plurality of hardware processors; and evaluating each of the plurality of hardware processors in the determined order of evaluation to determine whether to reorder the FIFO instructions of each hardware processor of the plurality of hardware processors; for at least one of the plurality of hardware processors, determining a new order of the FIFO instructions for the hardware processor; generating updated code for the program based at least on each new order of FIFO instructions for the plurality of hardware processors; generating, based on the updated code for the program, output code for execution by the hardware processors; and providing the output code to the hardware processors,” in independent claims 2, 12, and 21, which are not found in the prior art of record.

Based on Applicant's remarks, prior art references, and further search, Examiner has concluded that these details are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
4. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  
US 10,114,558 to Miller et al. discloses a FIFO-based scheduling domain for the I/O, an array of independent, autonomous, unsequenced processing engines processing on-chip data tracked by scheduling domain and reordered per FIFO sequence, which allow multiple external processors to slave chip and its resources independently and autonomously.
NPL to Sleiman et al. discloses dispatching instructions to efficient in-order scheduling mechanisms -- using a FIFO issue queue called the shelf -- on an instruction-by-instruction basis. Instructions dispatched to the shelf do not allocate out-of-order core resources in the reorder buffer, issue queue, physical registers, or load-store queues.

5. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. The examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272 6799.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192